DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lembach (US 2017/0122392).
In Re claim 1, Lembach disclose a brake a brake disc (1) comprising a metal matrix including aluminum alloy and silicon carbide (par. 0020) and iron oxide (par. 0063).  The examiner notes that Lembach discloses a mixed zone (11) of the iron oxide layer (33) mixed with the matrix metal of the cover layer (4) (see par. 0067 and fig. 5). The examiner further notes that iron oxide is understood to read on redmud (see applicant’s written description par. 0012 describing redmud as being mainly comprised of iron, with aluminum oxide disclosed as being an optional component).

In Re claim 8, Lembach further discloses a cover layer (4, par. 0020).
In Re claim 18, the iron oxide connecting layer inherently includes particles of iron oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lembach (US 2017/0122392).
In Re claims 5 and 16, Lembach further disclose an iron oxide layer (33).  Lembach further disclose that the amount of the mixed layer (11) and iron oxide containing layer (33) can vary depending on the type of application and parameters of application (par. 0063), but fail to expressly disclose 8%-9% iron oxide.  The examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron oxide amount to be of any suitable or workable amount, including 8%-9%, as a matter of simple engineering design choice, to improve the connection between the cover layer and the metal matrix.  
The examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP2144.05).

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lembach (US 2017/0122392), as applied to claim 1 above, and further in view of Zandbergen et al. (2018/0209498).
In Re claim 2, Lembach fails to disclose the addition of magnesium and silicon.
 Zandbergen et al. teach a similar aluminum alloy-formed brake disk (10), and further teach including magnesium and silicon in the metal alloy to provide the brake disk with improved heat conductivity and high ductility (par. 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake disk of Lembach to include magnesium and silicon in the aluminum alloy, as taught by Zandbergen et al., to provide the brake disk with improved heat conductivity and high ductility.
In Re claim 3, see pars. 0073, 0079 of Zandbergen et al..

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lembach (US 2017/0122392), as applied to claim 1 above, and further in view of Dwivedi et al. (US 5,620,791).
In Re claims 6 and 7, Lembach disclose the use of silicon carbide (par. 0020), but fails to disclose the claimed amount.
Dwivedi et al. discuss that it was known to use various amounts of silicon carbide added to an aluminum alloy-formed brake disk to provide a brake disk that is light weight and has high strength, good thermal conductivity, and high wear resistance (col. 4, lines 1-17; and col. 53, lines 26-42).  The amounts of silicon carbide disclose in the Dwivedi et al. reference encompass the claims 3% - 25%.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake disk of Lembach to include between 3%-25% (7%) silicon carbide dispersed in the aluminum alloy, as taught by Dwivedi et al., to provide the brake disk with improved heat conductivity and high wear resistance, while maintaining a lightweight disk.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maurice et la. (US 6,675,939) in view of Lembach (US 2017/0122392).
Maurice et al. disclose an elevator system (fig. 1) including a brake device (figs. 2+).  Maurice et al. fail to teach the specifics of the brake disc; namely that it includes aluminum alloy, silicon carbide, and redmud.
Lembach teach forming a brake a brake disc (1) of a metal matrix including aluminum alloy and silicon carbide (par. 0020) and iron oxide (par. 0063); which metal matrix provides the brake disc with high thermal conductivity, a higher hardness, and increased abrasion resistance (Abstract, par. 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elevator system to include a brake disc formed as taught by Lebach, to provide good heat conductivity and increased abrasion resistance, thus extending the life of the brake disc of the elevator system.


Allowable Subject Matter
Claims 9-14, 19, and 20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the 102(a)(1) rejections by Zandbergen et al. and Dwivedi et al. have been considered but are moot because of the amendments to the claims and the subsequent new grounds of rejection.
Applicant's arguments with respect to the 102(a)(1) rejections by Lembach have been fully considered but they are not persuasive.  
Applicant points out that LEmbach discloses iron oxide, and does not specifically mention the term “redmud”; and that iron oxide does not suggest redmud.
In response to applicant’s argument, the examiner points out that iron oxide is understood to read on redmud (see applicant’s written description par. 0012 describing redmud as being mainly comprised of iron, with aluminum oxide disclosed as being an optional component).  Additionally, in much the same language as applicant’s written description, Lembach discloses that “the oxide layer preferably contains predominantly iron oxide” (par. 0030).
Applicant then argues that the mixed connecting layer of Lembach would include a nickel-based alloy and not an aluminum alloy and silicon carbide, pointing to par. 0063 of Lembach.
In response to applicant’s arguments, that examiner points out that applicant overlooked a portion of par. 0063 of Lembach that discloses “(or with the matrix metal of the cover layer 4)”, which cover layer is previously disclosed as “aluminum alloy reinforced with silicon carbide” (AlSiC, par. 0020).
In response to applicant’s arguments and remarks regarding the 103(a) rejection by Lembach, the examiner notes that the rejection has been amended to address applicant’s concerns, and that Lembach specifically discloses that the amount of the mixed layer (11) and iron oxide containing layer (33) can vary depending on the type of application and parameters of application (par. 0063).  Therefore, the 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657